DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are allowable. The restriction requirement, as set forth in the Office action mailed on 09/06/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 3 is rejoined.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 & 10 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an organic light emitting diode display, comprising: wherein the overcoat layer is disposed between the reflective barrier and the first electrode in a vertical direction, and wherein the reflective barrier is disposed between the first electrode and the substrate in the vertical direction, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Kamura (USPGPUB DOCUMENT: 20160372528) discloses in Fig 21 (rotated 180 degrees), see modified figure in office action, an organic light emitting diode display(3)[0406], comprising:
a substrate having a plurality of (subpixels)[0289], a driving thin film transistor(22)[0238] is provided in each of the subpixels (since substrates 1 & 2 are bonded together, 22 is provided in each of the subpixels)[0401], each of the (subpixels)[0289] including an emission region(please see label ‘emission region’)[0403] and a non-emission region(region corresponding to black matrix 12)[0376,0402] defined along an edge of the emission region(please see label ‘emission region’)[0403];
a reflective barrier(20/28)[0154,0239] disposed on the driving thin film transistor(22)[0238], the reflective barrier(20/28)[0154,0239] disposed to correspond to the non-emission region(region corresponding to black matrix 12)[0376,0402] and including a reflective side surface(light reflective)[0154], the reflective 
an overcoat layer(29)[0241] disposed on and contacting the reflective
barrier(20/28)[0154,0239]; and
a light emitting diode including a first electrode(25)[0241] that is disposed on the overcoat layer(29)[0241] and the reflective barrier(20/28) and is in contact (see Fig 21) with the overcoat layer(29)[0241], an organic light emitting layer(26)[0241], and a second electrode(27)[0241], the organic light emitting layer(26)[0241] and the second electrode(27)[0241] being sequentially disposed on the first electrode(25)[0241] wherein the overcoat layer is disposed between the reflective barrier and the first electrode (29 is disposed between 20/28 and 25 in Fig 21), wherein light emitted from the organic light emitting layer passes through the first electrode and the substrate having the driving thin film transistor but does not disclose wherein the overcoat layer is disposed between the reflective barrier and the first electrode in a vertical direction, and wherein the reflective barrier is disposed between the first electrode and the substrate in the vertical direction.  Therefore, it would not be obvious to make the organic light emitting diode display as claimed.

The following is an examiner’s statement of reasons for allowance:
Claim 9 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an organic light emitting diode display, comprising:  a reflective layer includes a tail that is disposed on at least two side . 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819